Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), entered into as of
September 4, 2015 and effective as of September 14, 2015, by and among
21st CENTURY ONCOLOGY, INC., a Florida corporation (the “Company”), 21ST CENTURY
ONCOLOGY HOLDINGS, INC., a Delaware corporation (“Holdings”) and LEANNE M.
STEWART (“Executive”).

 

WHEREAS, the Company is engaged in the business of providing radiation therapy
and related health care services to cancer patients;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

 

1.             EMPLOYMENT. The Company hereby agrees to employ the Executive
upon the terms and conditions herein contained, and the Executive hereby agrees
to accept such employment for the Term (defined below). The Executive agrees to
serve as the Company’s Chief Financial Officer during the Term and shall have
the authorities, functions, powers, duties and responsibilities that are
customarily associated with such position, including oversight responsibility
for the Company’s Finance, Treasury, Tax, and Accounting functions or such
duties as the Chief Executive Officer of the Company may reasonably assign to
her from time to time and are consistent with the position. As Executive becomes
more informed in the nuances of the Company’s operations, the Chief Executive
Officer also may assign to Executive the Revenue Cycle function. The Executive
shall report to, and be accountable to, the Chief Executive Officer of the
Company.

 

Throughout the Term and except for permitted vacation periods, the Executive
shall devote her reasonable best efforts and substantially all of her business
time and services to the business and affairs of the Company. Nothing herein
shall preclude Executive from serving or continuing to serve on the boards or
advisory committees of medical, charitable, or other similar organizations so
long as such activities do not materially interfere with Executive’s performance
under this Agreement and would not otherwise violate any provision of Sections 9
or 10 of this Agreement.

 

The Position is based in Ft. Myers, Florida. Executive will relocate to Lee
County or Collier County, Florida, no later than six months after her execution
of this Agreement, and will reside in such location(s) for the duration of her
employment with the Company. The Company will reimburse Executive’s reasonable
and customary relocation related expenses, including her legal counsel
associated with execution of Agreement, upon receiving receipts proving the
expenses incurred, up to a maximum of $125,000.00.

 

2.             TERM OF AGREEMENT. The initial three (3) year term (“Initial
Term”) of employment under this Agreement shall commence as of September 14,
2015 (the “Effective Date”). After the expiration of such Initial Term, the term
of the Executive’s employment hereunder shall automatically be extended without
further action by the parties for up to two (2)

 

1

--------------------------------------------------------------------------------


 

successive one (1) year renewal terms (“Renewal Terms” and, collectively with
the Initial Term, the “Term”), provided that (i) if Executive gives the Company
at least one hundred twenty (120) days advance written notice prior to the
expiration of the Initial Term of her intention not to renew this Agreement for
the first Renewal Term, the Agreement shall terminate upon the expiration of the
Initial Term and (ii) after the expiration of the Initial Term, if either party
gives the other party at least one hundred twenty (120) days advance written
notice prior to the expiration of the then applicable Renewal Term of its
intention to not renew this Agreement for an additional Renewal Term, the
Agreement shall terminate upon the expiration of the then current Renewal Term.

 

Notwithstanding the foregoing, during the Initial or any Renewal Term, the
Company and the Executive, as applicable, shall be entitled to terminate this
Agreement (and the Executive’s employment hereunder), subject to a continuing
obligation by the Company to make the payments, if any, required under Section 5
below (or such other obligations of the Company or the Executive to the opposing
party hereunder which are intended to survive the termination of this
Agreement): (i) due to the occurrence of Executive’s Disability (as defined in
Section 5(c) below); (ii) without Cause; or (iii) for Cause; or (iv) with or
without Good Reason.

 

3.             EXECUTIVE COMPENSATION.

 

(a)  Annual Base Salary. The Executive shall receive an annual base salary
during the Term at a rate of not less than Four Hundred Seventy-Five Thousand
Dollars ($475,000.00) (the “Base Salary”), payable in installments consistent
with the Company’s regular payroll schedule. The CEO and the Compensation
Committee (the “Compensation Committee”) shall review this Base Salary at annual
intervals.

 

(b)  Performance Incentive Bonus. The Executive will be eligible for an annual
performance-based incentive bonus with a target of up to 85% of Executive’s Base
Salary, based on objectives to be defined by the Company’s Compensation
Committee, beginning in 2016. For 2015, Executive will be guaranteed a bonus of
40 percent of her base salary ($190,000.00). The bonus amount will be earned
upon completion of the performance period and payable on or before March 15 of
the year following the performance period.

 

4.             ADDITIONAL COMPENSATION AND BENEFITS. The Executive shall receive
the following additional compensation and welfare and fringe benefits:

 

(a)  Participation in Benefit Plans. The Executive shall be eligible to
participate in the employee benefit and programs maintained by the Company from
time to time for its executives and their dependents generally in accordance
with the terms and conditions of such plans and programs as in effect from time
to time. Notwithstanding the foregoing, the Company may modify or terminate any
employee benefit plan (as permitted under the terms of such plan) at any time
(provided such change or modification applies to all of the Company’s executives
and their dependants or all of its employees generally, as applicable).

 

2

--------------------------------------------------------------------------------


 

(b)  Vacation and Sick Days; Holidays. The Executive shall be entitled to no
fewer than twenty (20) vacation days, seven (7) sick days and six (6) holidays
for each calendar year (prorated your first year of employment) as well as
during each calendar year for the Term and any extensions thereof. Consistent
with Company policy and practice, these days do not “carry over” to the
succeeding calendar year and unused days are not paid out at or after
termination.

 

(c)  Business Expenses. The Company shall reimburse the Executive, in accordance
with the Company’s expense reimbursement policy (as such policy is applied to
the Company’s senior executives), for all reasonable expenses she incurs in
connection with the Company’s business, including expenses for travel,
entertainment of business associates, service and usage charges for business use
of cellular phones and similar items, upon presentation by the Executive on a
monthly basis of an itemized account of such expenditures with documentation as
required by the Company policies.

 

(d)  Equity. As soon as is reasonably practicable following the start of
Executive’s employment hereunder, Executive will be granted an equity award in
21st Century Oncology Investments, LLC (“Investments, LLC”) as a Class E Member.
This is the vehicle through which the members of the Company management
participate in the equity appreciation of the Company. Subject to the terms of
Executive’s grant agreement and the Management Equity Plan, Executive’s equity
award will, to the extent vested, entitle Executive to up to .75% of the
aggregate growth of Investments, LLC following the grant date (whether such
distributions are pursuant to an IPO, change of control, sale of the company or
otherwise).

 

(e)  Other. In addition to the benefits provided pursuant Sections 4(a) through
4(d), the Executive shall be eligible to participate in such other executive
compensation and retirement plans of the Company as are available generally to
other Company’s senior executives other than plans available solely to the
Company’s Chief Executive Officer.

 

5.             PAYMENTS UPON TERMINATION.

 

(a)  Termination. If the Executive’s employment terminates for any reason during
the Term, the Executive shall receive her earned but unpaid Base Salary on the
next regularly-scheduled payroll date and unreimbursed expenses (in accordance
with Company’s expense reimbursement policy and Sections 4(c) herein) accrued
and unpaid through the date of termination of employment hereunder (the
“Termination Date”). The Executive shall also receive (a) any vested benefits
and payment of any amounts earned and payable to her (including with regard to
the reason for her termination of employment) under the terms of any deferred
compensation, pension, incentive or other benefit and perquisite plan maintained
by the Company, provided and payable in accordance with the terms of the
applicable plan and (b) provided Executive’s employment was not terminated for
Cause prior to the applicable bonus payment date and the following is not
already paid pursuant to clause (a) of this paragraph, any earned but unpaid
annual Performance Bonus for the fiscal year ending prior to the Termination
Date. The payments and benefits that the Executive shall be entitled to receive
pursuant to this Section 5(a) are collectively referred to as the Executive’s
“Accrued Compensation.”

 

3

--------------------------------------------------------------------------------


 

(b)  Severance Payments. If the Executive’s employment is terminated by the
Company without Cause by Executive for Good Reason, or there is a Change in
Control as defined below, then in addition to payment of the Accrued
Compensation, the Company shall also make a series of monthly payments to the
Executive for a period of twelve (12) months immediately following the
Termination Date so long as the Executive continues to comply with Sections 9
and 10 hereof; provided, that the payments that otherwise would have been made
during the sixty (60) day period after the Termination Date shall be made on the
first payroll period after the sixtieth (60th) day following the Termination
Date and shall include payment of any amounts that would otherwise be due prior
thereto. Each such monthly payment shall be a cash payment and equal to 1/12th
of the of the sum of (x) Executive’s annual Base Salary, as in effect on the
Termination Date, plus (y) the target annual Performance Incentive Bonus, if
terminated before the end of year two (2). After year two, annual Performance
Incentive Bonus will be calculated based on an average of the years prior to
Termination Date. Executive shall also be permitted, to the extent permitted
under applicable law and plan documents to continue to participate at the
Company’s expense in all benefit and insurance plans, coverage and programs in
which she was participating immediately prior to the Termination Date, at the
same level as active employees, for a period of twelve (12) months from the
Termination Date (Executive will reasonably cooperate with the Company to
facilitate the continuation of such benefits, including, with limitation,
electing “COBRA” coverage as required by the Company); provided, for the
avoidance of doubt, that the Company may modify the continuation coverage
contemplated by this Section 5(b) to the extent reasonably necessary to avoid
the imposition of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable) including instead making cash
payments to the Executive over the same period in monthly installments in
amounts equal to the Company’s portion of the monthly cost of providing such
benefits for such period.

 

For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following after the Effective Date:

 

(i)        one person (or more than one person acting as a group) acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than fifty percent (50%) of the total fair
market value or total voting power of the stock of such corporation; provided
that, a Change in Control shall not occur if any person (or more than one person
acting as a group) owns more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s stock and acquires additional
stock;

 

(ii)       one person (or more than one person acting as a group) acquires (or
has acquired during the twelve-month period ending on the date of the most
recent acquisition) ownership of the Company’s stock possessing thirty percent
(30%) or more of the total voting power of the stock of such corporation;

 

(iii)      a majority of the members of the Board are replaced during any
twelve-month period by directors whose appointment or election is not endorsed
by a majority of the Board before the date of appointment or election; or

 

4

--------------------------------------------------------------------------------


 

(iv)      the sale of all or substantially all of the Company’s assets.

 

For purposes of this definition, the following acquisitions shall not constitute
a Change in Control: (A) any acquisition or merger with an entity owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company, or (B) an underwriter temporarily
holding securities pursuant to an offering of such securities. This clause
applies only when there is a transfer of the stock of the Company (or issuance
of stock) and stock in the Company remains outstanding after the transaction.

 

Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A.

 

(c)  Disability. The Company shall be entitled to terminate this Agreement and
the Executive’s employment with the Company, if the CEO determines in good faith
that the Executive has been unable to attend to her duties for at least
one-hundred and eighty (180) days, with or without reasonable accommodation,
because of a medically diagnosable physical or mental condition, and has
received a written opinion from a physician acceptable to the CEO that such
condition prevents the Executive from resuming full performance of her duties at
such time and during the succeeding onehundred and eighty (180) days or is
likely to continue for an indefinite period (any such condition, a
“Disability”). If the Company terminates this Agreement due to Executive’s
Disability, the Executive shall be entitled to receive, in addition to payment
of the Accrued Compensation, a series of monthly payments from the Company for a
period of twelve (12) months immediately following the Termination Date with
each monthly payment equal to one-twelfth (1/12th) of the Executive’s annual
Base Salary, as in effect on the Termination Date so long as the Executive
continues to comply with Sections 9 and 10 hereof and any other disability
program or insurance policies that may be maintained or provided by the Company.

 

(d)  Termination for Cause. If the Executive’s employment is terminated by the
Company for Cause, the amount the Executive shall be entitled to receive from
the Company shall be limited to the Accrued Compensation.

 

For purposes of this Agreement, the term “Cause” shall be limited to (i) any
action by the Executive involving willful disloyalty to the Company, such as
embezzlement, fraud, material misappropriation of corporate assets or a material
breach of the covenants set forth in Sections 9 and 10 below; (ii) the Executive
being convicted of or entering a plea of guilty or no contest or similar plea
for a felony (other than a traffic violation); (iii) the Executive being
convicted of or entering a plea of guilty or no contest or similar plea with
respect to, any lesser crime or offense (x) committed in connection with the
performance of her duties hereunder, (y) involving fraud, material dishonesty or
moral turpitude or (z) that causes the Company or any of its subsidiaries a
substantial and material financial detriment; (iv) substantial neglect or
willful misconduct

 

5

--------------------------------------------------------------------------------


 

in carrying out Executive’s material duties (other than resulting from the
Executive’s Disability) or violations of material policies of the Company
(covering items not provided for in Sections 9 and 10 below) and/or its
subsidiaries resulting in material harm to the Company or any of its
subsidiaries; (v) substantial and repeated failure, refusal or inability (except
where due to illness or Disability) to perform Executive’s material duties
hereunder; or (vi) Executive’s failure to relocate and reside in the area as
required in Section 1. Notwithstanding the foregoing, no termination pursuant to
subsection (iv) or (v) shall be treated as termination for Cause unless the CEO
has provided the Executive with written notice specifying in reasonable detail
the alleged Cause for termination and the Cause within 90 days of knowing of the
allegation and is not cured within 30 days after the date of such notice. For
purposes hereof, an act or omission shall not be deemed to be willful if taken
or omitted in the good faith belief that such act or omission was in, or not
opposed to, the best interests of the Company or any of its affiliates or taken
based on Company’s legal or accounting counsel.

 

(e)  Voluntary Termination by the Executive. If the Executive resigns or
otherwise voluntarily terminates her employment without Good Reason, the
Executive shall only be entitled to the Accrued Compensation upon such
termination. If she resigns for Good Reason, Executive shall receive the same
severance payments as if she had been terminated without Cause. As used herein,
Good Reason means the Executive resigns during the period of three (3) months
after the date the Executive is (i) assigned to a position other than Chief
Financial Officer of the Company (other than any such assignment for Cause or by
reason of Disability) without the Executive’s consent, (ii) assigned duties
materially inconsistent with such position (other than any such assignment for
Cause or by reason of Disability) without the Executive’s consent, and such
assignment is not rectified within 15 business days after written notice to the
Company, (iii) transferred to a geographic location of employment more than 30
miles from the current location of employment without the executive’s consent,
(iv) directed to report to anyone other than the CEO, without the Executive’s
consent, or (v) the Company materially breaches any material term of this
Agreement; provided that no breach of this Agreement by the Company shall be
deemed to constitute “Good Reason” unless the Executive provides the Company
with written notice specifying in detail the alleged breach within ninety (90)
days of her knowledge of its occurrence and such breach is not cured within 30
days after the date of such notice.

 

(f)  Release. In order to receive the Severance Payments and benefits pursuant
to this Section 5 (other than the Accrued Compensation), the Executive must
execute and not revoke a general release of claims in favor of the Company
substantially in the form attached hereto as Exhibit A (provided the Company
must deliver an execution version of such a release to the Executive within
seven (7) days after the Termination Date). To the extent that such release is
not executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following the Termination Date, the Executive shall
forfeit all rights to any such severance payments and benefits.

 

6.             DEATH. If the Executive dies during the Term, the Company shall
pay to the Executive’s estate, in addition to payment of the Accrued
Compensation, a series of monthly

 

6

--------------------------------------------------------------------------------


 

payments from the Company to the Executive’s estate for a period of twelve (12)
months immediately following the date of death with each monthly payment equal
to one-twelfth (1/12th) of the Executive’s annual Base Salary, as in effect on
the date of death. In addition, unless such amounts are already payable as part
of Accrued Compensation, the death benefits payable by reason of the Executive’s
death under any retirement, deferred compensation or other employee benefit plan
maintained by the Company shall be paid to the beneficiary designated by the
Executive in accordance with the terms of the applicable plan or plans.

 

7.             SECTION 409A COMPLIANCE. The parties hereto intend that all
payments and benefits to be made or provided to the Executive hereunder and
under any Plan (as defined in clause (j) below) either will be exempt from, or
will be paid or provided in compliance with, all applicable requirements of
Section 409A (as defined in clause (j) below), and the provisions of this
Agreement and of each Plan (to the extent they relate to the Executive’s
entitlements under such Plan) shall be construed and administered in accordance
with such intent. In furtherance of the foregoing, the provisions set forth
below shall apply notwithstanding any other provision in this Agreement, or
(where applicable) any provision in any Plan, to the contrary.

 

(a)  All payments to be made to the Executive hereunder or under any Plan, to
the extent they constitute a deferral of compensation subject to the
requirements of Section 409A (after taking into account all exclusions
applicable to such payments under Section 409A), shall be made no later, and
shall not be made any earlier, than at the time or times specified herein or in
any Plan for such payments to be made, except as otherwise permitted or required
under Section 409A.

 

(b)  The date of the Executive’s “separation from service”, as defined in
Section 409A (and as determined by applying the default presumptions in Treas.
Reg. § 1.409A1(h)(1)(ii)), shall be treated as the date of her termination of
employment for purposes of determining the time of payment of any amount that
becomes payable to the Executive hereunder and under any Plan upon her
termination of employment and that is properly treated as a deferral of
compensation subject to Section 409A after taking into account all exclusions
applicable to such payment under Section 409A.

 

(c)  To the extent any payment otherwise required to be made to the Executive
hereunder or under any Plan on account of her separation from service is
properly treated as a deferral of compensation subject to Section 409A after
taking into account all exclusions applicable to such payment under
Section 409A, and if the Executive is a “specified employee” under Section 409A
at the time of her separation from service, then such payment shall not be made
until the first business day after the earlier of (i) the expiration of six
months from the date of the Executive’s separation from service, or (ii) the
date of her death (such first business day, the “Delayed Payment Date”). On the
Delayed Payment Date, there shall be paid to the Executive or, if she has died,
to her estate, in a single cash lump sum, an amount equal to aggregate amount of
all payments delayed pursuant to the preceding sentence.

 

(d)  In the case of any amounts payable to the Executive under this Agreement,
or under any Plan, that may be treated as payable in the form of “a series of
installment payments”, as defined in Treas. Reg. § 1.409A-2(b)(2)(iii), (A) the
Executive’s right to receive such payments shall be treated as a right to
receive a series of separate payments

 

7

--------------------------------------------------------------------------------


 

for purposes of Treas. Reg. § 1.409A-2(b)(2)(iii), and (B) to the extent any
such existing Plan does not already so provide, it is hereby amended to so
provide, with respect to amounts that may become payable to the Executive
thereunder.

 

(e)  To the extent that the reimbursement of any expenses eligible for
reimbursement or the provision of any in-kind benefits under any provision of
this Agreement or under any Plan would be considered deferred compensation under
Section 409A (after taking into account all exclusions applicable to such
reimbursements and benefits under Section 409A): (i) reimbursement of any such
expense shall be made by the Company as soon as practicable after such expense
has been incurred, but in any event no later than December 31st of the year
following the year in which the Executive incurs such expense; (ii) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any calendar year shall not affect the amount of such expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; and (iii) the Executive’s right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for any other benefit.

 

(f)  Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days”), the actual date of payment within the specified period shall be within
the sole discretion of the Company.

 

(g)  In no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.

 

(h)  The Company agrees that at all times during the Term, it will use its
reasonable best efforts to maintain each Plan in documentary and operational
compliance with all requirements under Section 409A, in so far as such
requirements are applicable to the payments or benefits to be made or provided
to the Executive under such Plan. The Company further agrees that to the extent
permitted under Section 409A, this Agreement, and the terms of any Plan (to the
extent they relate to the Executive’s entitlements under such Plan) shall be
modified, as reasonably requested by the Executive, to the extent necessary to
comply with all applicable requirements of, and to avoid the imposition of any
additional tax, interest and penalties under, Section 409A in connection with,
the benefits and payments to be provided or paid to the Executive hereunder or
under such Plan. Any such modification shall maintain the original intent and
economic benefit to the Executive of the applicable provision of this Agreement
or such Plan, to the maximum extent possible without violating any applicable
requirement of Section 409A. Any such modification to the terms of any Plan may
be made by means of a separate written agreement between the Company and the
Executive so as to limit the applicability of such modification to just the
payments or benefits to be provided to the Executive under such Plan.

 

(i)  Notwithstanding anything herein to the contrary, the Company shall not be
liable for any additional tax, interest or penalty that may be imposed on the
Executive by Section 409A or damages for failing to comply with Section 409A,
except as to any failure to

 

8

--------------------------------------------------------------------------------


 

comply with Section 409A that results from the Company’s willful failure to
comply with the terms of this Agreement or the terms of any Plan.

 

(j)  For purposes of the foregoing, the following terms shall have the following
meanings:

 

(1)     “Plan” shall mean any plan, program, agreement (other than this
Agreement, but including any Exhibits hereto) or other arrangement maintained by
the Company or any of its affiliates that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A and under which any
payments or benefits are to be made or provided to the Executive, to the extent
they constitute a deferral of compensation subject to the requirements of
Section 409A after taking into account all exclusions applicable to such
payments under Section 409A.

 

(2)     “Section 409A” shall mean section 409A of the Internal Revenue Code of
1986, as amended, the regulations issued thereunder and all notices, rulings and
other guidance issued by the Internal Revenue Service interpreting same.

 

8.             WITHHOLDING. The Company shall, to the extent permitted by law,
have the right to withhold and deduct from any payment hereunder any federal,
state or local taxes of any kind required by law to be withheld with respect to
any such payment.

 

9.             PROTECTION OF CONFIDENTIAL INFORMATION. The Executive agrees that
she will keep all confidential and proprietary information of the Company or
relating to its business (including, but not limited to, information regarding
the Company’s customers, pricing policies, methods of operation, proprietary
computer programs and trade secrets) confidential, and that she will not (except
with the Company’s prior written consent), while in the employ of the Company or
at any time thereafter, disclose any such confidential information to any
person, firm, corporation, association or other entity, other than in
furtherance of her duties hereunder, and then only to those with a “need to
know”, or subject to confidentiality or nondisclosure agreement. The Executive
shall not disclose or make use of any such confidential information for her own
purposes or for the benefit of any person, firm, corporation, association or
other entity (except the Company) under any circumstances during or at any time
after the Term. The foregoing shall not apply to any information which is
already in the public domain, or is generally disclosed by the Company or is
otherwise in the public domain at the time of disclosure, except if such
information is in the public domain as a result of the Executive’s actions in
contravention of this Section 9 Notwithstanding the foregoing, the Executive may
disclose any such confidential and proprietary information if the disclosure of
such information (a) may be required by law, regulation, or court or
administrative order (in which event, to the extent the Executive is not legally
prohibited from doing so, the Executive shall so notify the Company as promptly
as practicable) or (b) is required in connection with the Executive enforcing
this Agreement or any other agreement with the Company or defending claims
against the Executive or the Company.

 

The Executive recognizes that because her work for the Company will bring her
into contact with confidential and proprietary information of the Company, the
restrictions of this Section 9 and 10 are required for the reasonable protection
of the Company and its investments and for the Company’s reliance on and
confidence in the Executive.

 

9

--------------------------------------------------------------------------------


 

10.          PROHIBITION OF CERTAIN ACTIVITIES. In consideration of the
transactions contemplated hereby (including the grant of any equity pursuant to
Section 4(d)), the Executive hereby covenants and agrees that she will not, for
a period beginning on the date of this Agreement and ending twelve (12) months
after such Executive’s Termination Date (i) engage in any business activities
for herself or on behalf of any enterprise in any capacity or own any interest
in any entity which compete or are competitive with the Company in the business
of organizing, establishing, developing, providing or managing radiation therapy
services or services ancillary thereto, in any state in which the Company, its
subsidiaries, Affiliates and/or any of its joint ventures then operate or has
plans to operate as of the Executive’s Termination Date, (ii) interfere or
disrupt or attempt to interfere or disrupt, the relationships between the
Company, its subsidiaries and/or joint ventures and any patient, referral source
or supplier or other person having business relationships with the Company, its
subsidiaries and/or joint ventures (the “Client”), (iii) solicit, aid or induce
any employee, exclusive representative or exclusive agent of the Company or any
of its subsidiaries (the “Employee”) to leave such employment or retention or to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such Employee or take any action to materially assist or aid any other person,
firm, corporation or other entity in identifying, hiring or soliciting any such
Employee, or (iv) publish or make any knowingly false and disparaging statements
about the Company and, only with respect to such Person’s affiliation with the
Company, any Affiliate of the Company or any of the Company’s or its Affiliate’s
directors or officers (the “Protected Parties”), under circumstances where it is
reasonably foreseeable that the statements will be made public (provided, that
nothing in this clause (iv) shall prohibit the Executive from (a) providing
truthful and accurate information to any governmental agency or as otherwise may
be required by law, (b) responding publicly to incorrect, disparaging or
derogatory public statements made by the Protected Parties to the extent
reasonably necessary to correct or refute such statements, (c) conferring in
confidence with her legal representatives, or (d) competing fairly with the
Protected Parties in the future, to the extent she is otherwise permitted to do
so (pursuant to the terms of this Agreement) (the activities described in
clauses (i) through (iv) above, collectively, “Prohibited Activities”).

 

Notwithstanding the foregoing, the restrictions in this Section 10 shall not
apply with regard to (a) general solicitations that are not specifically
directed to the Employees, (b) serving as a reference at the request of an
Employee or (c) actions taken in the good faith performance of the Executive’s
duties hereunder. Notwithstanding the foregoing, it shall not be a violation of
the restrictions in this Section 10 if the Executive solicits or attempts to
solicit the business or patronage of a Client that uses or provides services or
supplies to multiple service providers or recipients in the same space as it
utilizes or supplies the Company, its subsidiaries and/or joint ventures;
provided, that the Executive does not specifically suggest or encourage such
Client to terminate or reduce its business relationship with the Company, its
subsidiaries and/or joint ventures. The obligations of Section 10 shall be
tolled during any period in which the Company fails to make termination-related
payments otherwise due the Executive in accordance with this Agreement. Nothing
in Section 10 shall restrict Executive from working for any pharmacies, health
care related insurance companies, PPOs, HMOs, or integrated health delivery
networks that do not primarily provide cancer related services.

 

10

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Affiliate” shall mean, with respect to any
Person (as defined below), any other Person directly or indirectly controlling,
controlled by, or under common control with, such Person where “control” shall
have the meaning given such term under Rule 405 of the Securities Act of 1933,
as amended. For purposes of this Agreement, “Person” shall mean an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, unincorporated association, joint venture, governmental
authority or other entity of whatever nature.

 

11.                               INJUNCTIVE RELIEF. The Executive acknowledges
and agrees that it would be difficult to fully compensate the Company for
damages resulting from the breach or threatened breach of the covenants set
forth in Sections 9 and 10 of this Agreement and accordingly agrees that the
Company shall be entitled to temporary and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
to enforce such provisions in any action or proceeding instituted in the United
States District Court for the Middle District of Florida or in any court in the
State of Florida having subject matter jurisdiction. This provision with respect
to injunctive relief shall not, however, diminish the Company’s right to claim
and recover damages.

 

It is expressly understood and agreed that although the parties consider the
restrictions contained in this Agreement to be reasonable, if a court determines
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction on the activities of the Executive, no such
provision of this Agreement shall be rendered void but shall be deemed amended
to apply as to such maximum time and territory and to such extent as such court
may judicially determine or indicate to be reasonable.

 

The Executive acknowledges and confirms that (a) the restrictive covenants
contained in Sections 9 and 10 hereof are reasonably necessary to protect the
legitimate business interests of the Company for substantial consideration, and
(b) the restrictions contained in Sections 9 and 10 hereof (including without
limitation the length of the term of the provisions of Sections 9 and 10 hereof)
are not overbroad, overlong, or unfair and are not the result of overreaching,
duress or coercion of any kind. The Executive further acknowledges and confirms
that her full and faithful observance of each of the covenants contained in
Sections 9 and 10 hereof will not cause her any undue hardship, financial or
otherwise, and that enforcement of each of the covenants contained herein will
not impair her ability to obtain employment commensurate with her abilities and
on terms fully acceptable to her or otherwise to obtain income required for the
comfortable support of her and her family and the satisfaction of the needs of
her creditors. The Executive acknowledges and confirms that her special
knowledge of the business of the Company is such as would cause the Company
serious injury or loss if she were to use such ability and knowledge to the
benefit of a competitor or were to compete with the Company in violation of the
terms of Sections 9 and 10 hereof. The Executive further acknowledges that the
restrictions contained in Sections 9 and 10 hereof are intended to be, and shall
be, for the benefit of and shall be enforceable by, the Company’s successors and
assigns.

 

11

--------------------------------------------------------------------------------


 

The provisions of this Agreement necessary to carry out the intention of the
parties hereto following the termination or expiration of this Agreement as
expressed herein shall survive the termination or expiration of this Agreement
(for avoidance of doubt, Sections 5 through 22 of this Agreement shall survive
the termination or expiration of this Agreement).

 

12.                               NOTICES. All notices and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
personally delivered, sent by telecopy or facsimile (with confirmation of
receipt), one day after deposit with a reputable overnight delivery service
(charges prepaid) and three days after deposit in the U. S. Mail (postage
prepaid and return receipt requested) to the address set forth below or such
other address as the recipient party has previously delivered notice to the
sending party.

 

(a) If to the Company:

 

Daniel E. Dosoretz, CEO

21st Century Oncology, Inc

2270 Colonial Boulevard

Fort Myers, FL 33907

Facsimile: (239) 931-7380

 

with copies (which shall not constitute notice) to:

 

Kimberly Commins-Tzoumakas

Hall Render

201 W. Big Beaver, Suite 1200

Troy, MI 48084

Facsimile: (248) 740-7501

 

If to Executive, to the Executive’s home address reflected in the Company’s
books and records.

 

13.                               SEPARABILITY. If any provision of this
Agreement shall be declared to be invalid or unenforceable, in whole or in part,
such invalidity or unenforceability shall not affect the remaining provisions
hereof which shall remain in full force and effect.

 

14.                               ASSIGNMENT. This Agreement shall be binding
upon and inure to the benefit of the heirs and representatives of the Executive
and the assigns and successors of the Company, but neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
by the Executive. The Company and the Executive may only assign this Agreement
in the following way: (a) with a prior written consent of the opposing party to
this Agreement, (b) by the Executive, to her estate, heirs, or beneficiaries
only with respect to the financial benefits of this Agreement, or (c) by the
Company, to its successor that continues its business by merger, consolidation
or similar corporate transaction, provided, that such entity assumes all of the
obligations and duties of the Company hereunder

 

12

--------------------------------------------------------------------------------


 

15.                               ENTIRE AGREEMENT. This Agreement represents
the entire agreement of the parties and shall supersede any other previous
contracts, arrangements or understandings between the Company and the Executive
related to employment. The Agreement may be amended at any time by mutual
written agreement of the parties hereto.

 

16.                               GOVERNING LAW. This Agreement shall be
construed, interpreted, and governed in accordance with the laws of the State of
Florida, other than the conflicts of laws provisions of such laws.

 

17.                               SUBMISSION TO JURISDICTION. Any suit, action
or proceeding with respect to this Agreement, or any judgment entered by any
court in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of Florida, and each of the Company and the Executive
hereby submit to the exclusive jurisdiction of such courts for the purpose of
any such suit, action, proceeding or judgment. The Executive and the Company
hereby irrevocably each waive any objections which it may now or hereafter have
to the laying of the venue of any suit, action or proceeding arising out of or
relating to this Agreement brought in any court of competent jurisdiction in the
State of Florida, and hereby further irrevocably waives any claim that any such
suit, action or proceeding brought in any such court has been brought in any
inconvenient forum.

 

18.                               WAIVER OF JURY TRIAL. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

 

19.                               HEADINGS. The headings contained in this
Agreement are included for convenience only and no such heading shall in any way
alter the meaning of any provision.

 

20.                               WAIVER. The failure of either party to insist
upon strict adherence to any obligation of this Agreement shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. Any waiver
must be in writing.

 

21.                               COUNTERPARTS. This Agreement may be executed
in two (2) counterparts, each of which shall be considered an original.

 

22.                               INDEMNIFICATION AND D&O INSURANCE. The
Executive shall be indemnified and advanced expenses to the fullest extent
permitted or authorized by any policies or governing documents of the Company
or, if greater, by applicable law. A directors’ and officers’ liability
insurance policy (or policies) shall be kept in place, during the Term and for
three (3) years thereafter, to the extent that such coverage is then provided to
any other current or former director or officer of the Company, providing
coverage to the Executive that is no less favorable to her than the coverage
then being provided to any other current or former director or officer of the
Company.

 

23.                               MISCELLANEOUS. The Company represents and
warrants that (i) the execution of this Agreement has been duly authorized by
the Company, including action of the Board, (ii) the execution, delivery and
performance of this Agreement by the Company does not and will not

 

13

--------------------------------------------------------------------------------


 

violate any law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document of the Company and (iii) upon the execution and
delivery of this Agreement, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms, except to
the extent enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the effect
of general principles of equity (regardless of whether enforceability is
considered in a proceeding in equity or at law. Should there be a change in
control of the Company and the successor in interest does not assume Executive’s
Employment Agreement, Executive may terminate this Agreement for Good Reason as
defined herein.

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

 

21ST CENTURY ONCOLOGY, INC.

 

 

 

 

By:

/s/ DANIEL E. DOSORETZ

 

 

 

 

 

 

Name: Daniel E. Dosoretz

 

 

 

Title: CEO

 

 

 

21ST CENTURY ONCOLOGY HOLDINGS, INC.

 

 

 

 

By:

/s/ DANIEL E. DOSORETZ

 

 

 

 

 

 

Name: Daniel E. Dosoretz

 

 

 

Title: CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ LEANNE M. STEWART

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

THIS RELEASE (this “Release”) is made as of this   th day
of                              , 20  , by and between among 21st  CENTURY
ONCOLOGY, INC., a Florida corporation (the “Company”), 21ST CENTURY ONCOLOGY
HOLDINGS, INC., a Delaware corporation (“Holdings”) and LEANNE M. STEWART
(“Executive”).

 

PRELIMINARY RECITALS

 

A.                                    Executive and the Company are parties to
an Executive Employment Agreement, effective as of September 1, 2015 (the
“Agreement”).

 

B.                                    Executive’s employment with the Company
has terminated.

 

AGREEMENT

 

In consideration of the payments due Executive under the Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                                      Executive, intending to be legally
bound, does hereby, on behalf of herself and her agents, representatives,
attorneys, assigns, heirs, executors and administrators (collectively, the
“Executive Parties”) REMISE, RELEASE AND FOREVER DISCHARGE the Company, it’s,
subsidiaries, parents, joint ventures, and only with respect to such person’s
affiliation with the Company, its Affiliates (as defined in the Agreement) and
its and their officers, directors, shareholders, members, and managers, and its
and their respective successors and assigns, heirs, executors, and
administrators (collectively, the “Company Parties”) from all causes of action,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
or any of the Executive Parties ever had, now has, or hereafter may have, by
reason of any matter, cause or thing whatsoever, from the beginning of
Executive’s initial dealings with the Company to the date of this Release, and
particularly, but without limitation of the foregoing general terms, any claims
arising from or relating in any way to Executive’s employment relationship with
Company, the terms and conditions of that employment relationship, and the
termination of that employment relationship, including, but not limited to, any
claims arising under the Age Discrimination in Employment Act, as amended, 29
U.S.C. § 621 et seq. (“ADEA”), Title VII of The Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., the Civil Rights Act of 1966, 42 U.S.C.
§1981, the Civil Rights Act of 1991, Pub. L. No. 102-166, the Americans with
Disabilities Act, 42 U. S.C. § 12101 et seq., the Age Discrimination in
Employment Act, as amended, 29 U.S.C. §621 et seq., the Fair Labor Standards
Act, 29 U.S.C. §201 et seq., the National Labor Relations Act, 29 U.S.C. §151 et
seq., the Civil False Claims Act, §31 U.S.C §3729 et seq and related state false
claims act provisions and any other claims under any federal, state or local
common law, statutory, or regulatory provision, now or hereafter recognized, but
not including such claims to payments and other rights provided Executive under
the Agreement.

 

A-1

--------------------------------------------------------------------------------


 

This Release is effective without regard to the legal nature of the claims
raised and without regard to whether any such claims are based upon tort,
equity, implied or express contract or discrimination of any sort. Except as
specifically provided herein, it is expressly understood and agreed that this
Release shall operate as a clear and unequivocal waiver by Executive of any
claim for accrued or unpaid wages, benefits or any other type of payment.
Notwithstanding the foregoing, the Executive does not release, discharge or
waive any rights to (1) payments and benefits (or other rights) provided under
the Agreement, (2) benefit claims under any employee benefit plans in which the
Executive is a participant by virtue of her (current or past) employment with
the Company or any of its Affiliates (including any claims to vested and accrued
benefits and entitlements under any other agreements, plans, programs, awards,
policies, arrangements, contracts, instruments and other documents to which the
Executive is a party (or is covered by)), (3) any rights the Executive may have
as an equity holder of the Company or any of its Affiliates, (4) any rights
Executive may have to be indemnified and/or advanced expenses under any
corporate document of the Company, any agreement or pursuant to applicable law
or to be covered under any applicable directors’ and officers’ liability
insurance policies. (5) any rights which the Executive is prohibited from
releasing or waiving by law, and (6) any right any of the Executive Parties may
have to obtain contribution as permitted by law in the event of entry of
judgment against any of them as a result of any act or failure to act for which
they, on the one hand, and any of the Company Parties, on the other hand, are
jointly liable.

 

2.                                      Executive expressly waives all rights
afforded by any statute which limits the effect of a release with respect to
unknown claims. Executive understands the significance of her release of unknown
claims and her waiver of statutory protection against a release of unknown
claims.

 

3.                                      Executive agrees that she will not be
entitled to or accept any benefit from any claim or proceeding within the scope
of this Release that is filed or instigated by her or on her behalf with any
agency, court or other government entity.

 

4.                                      Executive further agrees and recognizes
that she has permanently and irrevocably severed her employment relationship
with the Company, effective as of the date hereof, that she shall not seek
employment with the Company or any affiliated entity at any time in the future,
and that the Company has no obligation to employ her in the future.

 

5.                                      The parties agree and acknowledge that
the Agreement, and the settlement and termination of any asserted or unasserted
claims against the Company and the Company Parties pursuant to this Release, are
not and shall not be construed to be an admission of any violation of any
federal, state or local statute or regulation, or of any duty owed by the
Company or any of the Company Parties to Executive.

 

6.                                      Executive certifies and acknowledges as
follows:

 

(a)                                 That she has read the terms of this Release,
and that she understands its terms and effects, including the fact that she has
agreed to RELEASE AND FOREVER DISCHARGE the Company and all Company Parties from
any legal action or other liability of any type related in any way to the
matters released pursuant to this Release other than as provided in the
Agreement and in this Release.

 

A-2

--------------------------------------------------------------------------------


 

(b)                                 That she understands the significance of her
release of unknown claims and her waiver of statutory protection against a
release of unknown claims.

 

(c)                                  That she has signed this Release
voluntarily and knowingly in exchange for the consideration described herein,
which she acknowledges is adequate and satisfactory to her and which she
acknowledges is in addition to any other benefits to which she is otherwise
entitled.

 

(d)                                 That she has been and is hereby advised in
writing to consult with an attorney prior to signing this Release.

 

(e)                                  That she does not waive rights or claims
that may arise after the date this Release is executed or those claims arising
under the Agreement with respect to payments and other rights due Executive on
the date of, or during the period following, the termination of her Employment.

 

(f)                                   That the Company has provided her with
adequate opportunity, including a period of forty five (45) days from the
initial receipt of this Release and all other time periods required by
applicable law, within which to consider this Release (it being understood by
Executive that Executive may execute this Release less than forty five (45) days
from its receipt from the Company, but agrees that such execution will represent
her knowing waiver of such 45-day consideration period), and she has been
advised by the Company to consult with counsel in respect thereof.

 

(g)                                  That she has seven (7) calendar days after
signing this Release within which to rescind, in a writing delivered to the
Company, the portion of this Release related to claims arising under ADEA or any
other claim arising under any other federal, state or local that requires
extension of this revocation right as a condition to the valid release and
waiver of such claim.

 

(h)                                 That at no time prior to or contemporaneous
with her execution of this Release has she filed or caused or knowingly
permitted the filing or maintenance, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency or other
tribunal, any charge, claim or action of any kind, nature and character
whatsoever (“Claim”), known or unknown, suspected or unsuspected, which she may
now have or has ever had against the Company Parties which is based in whole or
in part on any matter released herein; and, subject to the Company’s performance
under this Release, to the maximum extent permitted by law, Executive is
prohibited from filing or maintaining, or causing or knowingly permitting the
filing or maintaining, of any such Claim in any such forum. Executive hereby
grants the Company her perpetual and irrevocable power of attorney with full
right, power and authority to take all actions necessary to dismiss or discharge
any such Claim. Executive further covenants and agrees that she will not
encourage any person or entity, including but not limited to any current or
former employee, officer, director or stockholder of the Company, to institute
any Claim against the Company Parties or any of them, and that except as
expressly permitted by law or administrative policy or as required by legally
enforceable order she will not aid or assist any such person or entity in
prosecuting such Claim.

 

A-3

--------------------------------------------------------------------------------


 

7.                                      The Company (meaning, solely for this
purpose, the Company’s directors and executive officers and other individuals
authorized to make official communications on the Company’s behalf) will not
disparage Executive or Executive’s performance or otherwise take any action
which could reasonably be expected to adversely affect Executive’s personal or
professional reputation. Similarly, the Executive will not disparage any Company
Party or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of any Company Party.

 

8.                                      Executive agrees that she will not
disparage or denigrate to any person any aspect of her relationship with the
Company or any of its Affiliates or any Company Party, nor the character of the
Company or any of its subsidiaries or their respective agents, representatives,
products, or operating methods, whether past, present, or future, and whether or
not based on or with reference to their past relationship; provided, however,
(a) that this paragraph and the immediately preceding paragraph shall have no
application to any evidence or testimony requested of Executive or the Company
by any court or government agency and shall not prohibit the Executive or the
Company from (i) responding publicly to incorrect, disparaging or derogatory
public statements made by the other party to the extent reasonably necessary to
correct or refute such statements, and (ii) conferring in confidence with her or
its legal representatives and (b) nothing in this Release shall prohibit the
Executive from competing fairly with the Protected Parties, as such term is
defined in the Agreement, in the future, to the extent she is otherwise
permitted (pursuant to the terms of the Agreement).

 

9.                                      Miscellaneous

 

(a)                                 This Release and the Agreement, and any
other documents expressly referenced therein, constitute the complete and entire
agreement and understanding of Executive and the Company with respect to the
subject matter hereof, and supersedes in its entirety any and all prior
understandings, commitments, obligations and/or agreements, whether written or
oral, with respect thereto; it being understood and agreed that this Release and
including the mutual covenants, agreements, acknowledgments and affirmations
contained herein, is intended to constitute a complete settlement and resolution
of all matters set forth in Section 1 hereof.

 

(b)                                 The Company Parties are intended third-party
beneficiaries of this Release, and this Release may be enforced by each of them
in accordance with the terms hereof in respect of the rights granted to such
Company Parties hereunder. Except and to the extent set forth in the preceding
two sentences, this Release is not intended for the benefit of any Person other
than the parties hereto, and no such other person or entity shall be deemed to
be a third party beneficiary hereof. Without limiting the generality of the
foregoing, it is not the intention of the Company to establish any policy,
procedure, course of dealing or plan of general application for the benefit of
or otherwise in respect of any other employee, officer, director or stockholder,
irrespective of any similarity between any contract, agreement, commitment or
understanding between the Company and such other employee, officer, director or
stockholder, on the one hand, and any contract, agreement, commitment or
understanding between the Company and Executive, on the other hand, and
irrespective of any similarity in facts or circumstances involving such other
employee, officer, director or stockholder, on the one hand, and Executive, on
the other hand.

 

A-4

--------------------------------------------------------------------------------


 

(c)                                  The invalidity or unenforceability of any
provision of this Release shall not affect the validity or enforceability of any
other provision of this Release, which shall otherwise remain in full force and
effect.

 

(d)                                 This Release may be executed in separate
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.

 

(e)                                  The obligations of each of the Company and
Executive hereunder shall be binding upon their respective successors and
assigns. The rights of each of the Company and Executive and the rights of the
Company Parties shall inure to the benefit of, and be enforceable by, any of the
Company’s, Executive’s and the Company Parties’ respective successors and
assigns. The Company and the Execute may only assign this Release in the
following way: (a) with a prior written consent of the opposing party to this
Release, (b) by the Executive, to her estate, heirs, or beneficiaries, or (c) by
the Company, to its successor that continues its business by merger,
consolidation or similar corporate transaction, provided, that such entity
assumes all of obligations and duties of the Company hereunder

 

(f)                                   No amendment to or waiver of this Release
or any of its terms shall be binding upon any party hereto unless consented to
in writing by such party.

 

(g)                                  ALL ISSUES AND QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION
OR RULE (WHETHER OF THE STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD
CAUSE THE APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF
FLORIDA.

 

* * * * *

 

A-5

--------------------------------------------------------------------------------


 

Intending to be legally bound hereby, Executive and the Company have executed
this Release as of the date first written above.

 

 

[NAME]

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

READ CAREFULLY BEFORE SIGNING

 

I have read this Release and have been given adequate opportunity, including
[21] [45] days from my initial receipt of this Release, to review this Release
and to consult legal counsel prior to my signing of this Release. I understand
that by executing this Release I will relinquish certain rights or demands I may
have against the Company Parties or any of them.

 

 

 

 

 

 

[Name]

 

 

 

 

 

 

Witness:

 

 

 

 

 

 

A-6

--------------------------------------------------------------------------------